department of the treasury internal_revenue_service washington d c tax exempt and government entities uics reine dec te f hl tf oe y legend taxpayer a company b plan x state w date date quantity c value e value f value h value i dear mr this is in response to the representative as supplemented by correspondence dated in which you request several letter rulings under sec_402 and sec_72 of the internal_revenue_code the following facts and representations support your ruling_request and letter submitted on your behalf by your authorized taxpayer a a resident of state w whose date of birth was date has attained age taxpayer a is currently employed by company b as its president and chief_executive_officer taxpayer a does not intend to terminate employment with company b company b sponsors plan x a profit sharing plan which your authorized representative is qualified within the meaning of code sec_401 your authorized representative has also page asserted that plan x’s trust is tax exempt under code sec_501 plan x is authorized to hold employer_securities the provisions of plan x provide that a plan participant who has attained age may elect to receive a distribution of up to his entire plan x account balance without electing to terminate employment with company b the provisions of plan x also provide for the direct_rollover of plan x distributions into one or more eligible retirement plans as of date taxpayer a held quantity c shares of company b common_stock in the plan x his shares of company b stock were valued at value e per share as of that date total value of taxpayer a’s shares of company b stock was value f of which value h represented his total cost_basis as calculated under sec_1_402_a_-1 of the income_tax regulations in addition to his company b common_stock taxpayer a’s investment in plan x consists of cash and other_securities with a value as of date of value i taxpayer a is a participant in plan x and intends to receive a single sum distribution of the full amount standing to his credit under plan x no later than date taxpayer a intends to directly transfer into an individual_retirement_arrangement set up and maintained in his name by means of a trustee to trustee transaction the portion of his plan x distribution that consists of cash and non company b stock none of his company b stock will be transferred into his ira based on the above facts and representations you through your authorized representative request the following letter rulings the net_unrealized_appreciation nua within the meaning of code sec_402 is the difference between the cost_basis and the fair_market_value of the non-rollover shares of company b stock as of the distribution date taxpayer a will not therefore under code sec_402 recognize ordinary_income on the non- rollover portion of his plan x distribution which represents the nua any taxable gain on the subsequent sale of the non-rollover shares will be treated as capital_gain income on the sale of a capital_asset held in excess of months to the extent of the original nua regardless of the time period between the sale date and the distribution date post-distribution gain in excess of the amount of nua will be taxed at the applicable capital_gain rate based on the holding_period of the stock from the distribution date to the sale date and no portion of the plan x distribution will be subject_to the percent additional income_tax imposed on early distributions in accordance will code sec_72 because taxpayer a meets the exception under code sec_72 for distributions made to an individual after attaining age page with respect to your initial ruling_request code sec_402 provides that an amount actually distributed to a taxpayer by a_trust described in sec_401 a which is exempt from tax under sec_501 shall be taxable to the taxpayer in the year of distribution except as otherwise provided in sec_402 code sec_402 provides in pertinent part that the term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of the employee which becomes payable ii after the employee attains age or ii on account of the employee's separation_from_service from a_trust which forms part of a plan described in code sec_401 and which is exempt from tax under code sec_501 code sec_402 in general provides rules governing a qualified_plan distribution’s exclusion from income if it is properly rolled over into an eligible_retirement_plan code sec_402 provides that the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee ina qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of an employee sec_402 of the code in part defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan and iv an annuity plan described in sec_403 sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed page sec_401 of the code provides that a_trust shall constitute a sec_401 qualified_trust only if the plan of which such trust is a part provides that if the distributec of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies such eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 provides rules governing certain mandatory direct transfers to individual retirement plans sec_401 of the code provides that subparagraphs a and b shall apply only to the extent that the eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a determined without regard to sec_402 sec_403 sec_403 and sec_457 however the preceding sentence does not apply if the transferee_plan is an eligible_retirement_plan described in either clause i or clause ii of sec_402 the term eligible_rollover_distribution when used in sec_401 of the code has the same meaning as when used in sec_402 of the code the term eligible_retirement_plan when used in sec_401 of the code includes iras defined in sec_408 and sec_408 of the code generally a direct trustee-to-trustee transfer described in sec_401 of the code constitutes a direct_rollover of an eligible_rollover_distribution and is entitled to tax-deferred treatment pursuant to sec_402 of the code sec_1_401_a_31_-1 of the income_tax regulations question and answer provides that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is not currently includible in the distributee's gross_income under code sec_402 sec_1_401_a_31_-1 of the income_tax regulations question and answer provides in pertinent part that a direct_rollover is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities page with respect to your ruling requests code sec_402 provides that for purposes of code sec_402 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation nua attributable to that part of the distribution which consists of securities_of_the_employer_corporation code sec_402 provides that for purposes of subparagraph b net_unrealized_appreciation and the resulting adjustments to basis shall be determined in accordance with regulations prescribed by the secretary sec_1_402_a_-1 of the regulations provides that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust with respect to nua sec_1_402_a_-1 of the regulations provides in pertinent part that in the case of a total_distribution the amount of nua which is not included in the basis of securities in the hands of the distributee at the time of distribution shall be considered gain from the sale_or_exchange of a capital_asset held for more than six months to the extent that such appreciation is realized in a subsequent taxable transaction however if the net gain realized by the distributee in a subsequent taxable transaction exceeds the amount of the nua such excess shall constitute a long-tern or short-term_capital_gain depending upon the holding_period in the hands of the distributee notice_98_24 lr b provides in relevant part that the amount of nua which is not included in the basis of the securities in the hands of the distributee at the time of distribution is considered a gain from the sale_or_exchange of a capital_asset held for more than months to the extent that such appreciation is realized in a subsequent taxable transaction however with respect to any further appreciation in the employer_securities after distribution from the plan the actual holding_period in the hands of the distributee determines the capital_gains_rate that applies with respect to long-term_capital_gains treatment code sec_1222 currently provides that the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than year in this case taxpayer a who has not attained age but who has attained age intends to receive a single sum distribution of the full amount standing to his credit under plan x in accordance with the provisions of plan x taxpayer a's distribution will consist in part of securities of company b page taxpayer a's distribution will be a lump sum distribution as that term is defined in code sec_402 furthermore neither the code nor the regulations promulgated thereunder preclude a distribution from being treated as a lump sum distribution under code sec_402 even if a portion of the distribution is either rolled over or directly transferred into an ira as noted above the portion of taxpayer a's plan x distribution that consists of cash and non company b stock will be directly transferred by means of a trustee to trustee transfer into an ira set up and maintained in his name since the transfer will constitute a mechanism to defer taxation on the portion transferred said transferred portion does not constitute an amount taxed to taxpayer a in the year of distribution from plan x taxpayer a will retain the company b securities portion of his plan x distribution the authorities cited above indicate that a distributee who receives a lump sum distribution from a qualified_plan which includes securities of the sponsoring employer may exclude from immediate taxation the full amount of the net_unrealized_appreciation attributable to said securities thus with respect to your first and second ruling requests we conclude as follows the net_unrealized_appreciation nua within the meaning of code sec_402 is the difference between the cost_basis and the fair_market_value of the non-rollover shares of company b as of the distribution date taxpayer a will not therefore under code sec_402 recognize ordinary_income on the non- rollover portion of his plan x distribution which represents the nua any taxable gain on the subsequent sale of the non-rollover shares will be treated as long term capital_gain income on the sale of a capital_asset held in excess of the long- term holding_period currently year to the extent of the original nua regardless of the time period between the sale date and the distribution date post-distribution gain tn excess of the amount of nua will be taxed at the applicable capital_gain rate based on the holding_period of the stock from the distribution date to the sale date with respect to your third ruling_request code sec_72 provides in summary that if any taxpayer receives any amount from a retirement_plan qualified within the meaning of code sec_401 then the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is included in gross_income code sec_72 provides several exceptions to the additional percent income_tax imposed by code sec_72 one exception is found at subparagraph a of section page t which provides that the tax will not be imposed on a distribution made on or after the date on which the employee-recipient attains age in this case taxpayer a attained age during calendar_year he will receive a single sum distribution of his plan x account balance no later than date based on the above facts and representations we conclude with respect to your third ruling_request as follows no portion of the plan x distribution will be subject_to the percent additional income_tax imposed on early distributions in accordance will code sec_72 because taxpayer a meets the exception under code sec_72 for distributions made to an individual after attaining age this letter_ruling assumes that taxpayer a's plan x distribution will be made in accordance with the terms of plan x it also assumes that taxpayer a's ira referenced above will meet the requirements of code sec_408 pursuant to a power_of_attorney on file with this office the original of this letter is being sent to your authorized representative a stat lete renton matinee we a1 so at an enna a nacnahmpmrpemnnats papper tttecin eee oe page this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_61 of the code provides that it may not be used or cited as precedent sincerely yours aateesv fea frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
